Case 1:17-cr-20891-CMA Document 100 Entered on FLSD Docket 05/30/2019 Page 1 of 2



                            UNITED STATES DISTRICT
                           COURT SOUTHERN DISTRICT
                                  OF FLORIDA
                                MIAMI DIVISION

                       CASE NO. 17-20891-CR-ALTONAGA(s)

   UNITED STATES OF AMERICA,

   vs.

   ANTHONY GIGNAC,

                Defendant.
                                                /

                        NOTICE OF HAND-DELIVERY OF
                      VIDEO IN SUPPORT OF SENTENCING

         The defendant, Anthony Gignac, through undersigned counsel, respectfully

  files this Notice of Hand-delivery of Video in Support of Sentencing. A copy of a DVD

  containing a brief video in support of sentencing made by his brother, Daniel Moreno

  (who is unable to attend the sentencing hearing), was hand-delivered today to

  chambers and the government and Mr. Gignac respectfully requests that this Court

  consider its content at the time of his sentencing.

                                          Respectfully Submitted,

                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER

                                   BY:       s/Ayana N. Harris
                                          Ayana N. Harris
                                          Assistant Federal Public Defender
                                          Florida Bar No. 537624
                                          150 W. Flagler Street, Suite 1700
                                          Miami, Florida 33130-1556
                                          (305) 530-7000/(305) 536-4559, Fax
                                          Email: ayana_harris@fd.org
Case 1:17-cr-20891-CMA Document 100 Entered on FLSD Docket 05/30/2019 Page 2 of 2



                            CERTIFICATE OF SERVICE

         I HEREBY certify that on May 30, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing document is being served this day on all counsel of record via transmission
  of Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.


                                         s/Ayana N. Harris
                                          Ayana N. Harris




                                           2
